Citation Nr: 0901502	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
from March 12, 2002, to December 19, 2005, for for chronic 
obstructive pulmonary disease (COPD) with pulmonary 
emphysema.

2.  Entitlement to a compensable rating for COPD with 
pulmonary emphysema, from December 20, 2005.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel




INTRODUCTION

The veteran had active service from January 1944 until May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In the decision now on appeal, the RO determined that the 
veteran's original disability evaluation, in an unappealed 
August 2002 rating decision, had been a product of clear and 
unmistakable error (CUE) in its characterization of the 
diagnosis for which service connection was granted, and in 
the percentage disability rating assigned.  To correct those 
errors, the RO, in the February 2006 rating decision, revised 
the August 2002 decision to grant service connection for COPD 
and emphysema (previously coded as asbestosis); assigned a 30 
percent evaluation effective from March 2002, the date of 
receipt of the veteran's original claim for disability 
benefits; and, based upon recent medical findings, assigned a 
0 percent evaluation from December 2005.


FINDINGS OF FACT

1.  The February 2006 rating decision retroactively awarded a 
30 percent evaluation for COPD and pulmonary emphysema 
effective from March 2002, and assigned a noncompensable 
evaluation as of December 2005.

2.  Pulmonary function test reports of record indicate August 
2002 results showing FEV-1 of 81 percent, FEV-1/FVC of 61 
percent, and DLCO (SB) of 133 percent; December 2005 results 
showing FEV-1 of 90 percent, FEV-1/FVC of 91 percent, and 
DLCO (SB) 88 percent; and March 2007 results showing FEV-1 of 
84 percent; FEV-1/FVC of 102 percent; and DLCO (SB) 95 
percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for COPD and pulmonary emphysema, for 
the period from March 12, 2002, to December 19, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Codes 
6603-6604 (2008).

2.  The criteria for entitlement to a compensable evaluation 
for COPD and pulmonary emphysema, for the period beginning on 
December 20, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Codes 6603-6604 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); petition for cert. granted (U.S. 
June 16, 2008) (No. 07-1209).

In addition, for an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the veteran was sent a VCAA notice letter in 
December 2005, prior to the adjudication on appeal.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal, by 
correspondence dated in April 2008. 

The Board acknowledges that the VCAA letter noted above does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome, for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the May 2007 statement of the case set forth 
the diagnostic criteria for the disability at issue and also 
included the provisions of 38 C.F.R. §§ 3.321 and 4.1, which 
make reference to impairment in earning capacity as a rating 
consideration.  

From the above communication, as well as from subsequent 
supplemental statements of the case, the veteran can be 
expected to understand what was needed to support his claim, 
including the impact of his disability on his daily life and 
ability to work.  Accordingly, any defect in notice has not 
affected the essential fairness of the adjudication and the 
presumption of prejudice has been overcome.

Based on the foregoing, the notice deficiencies do not affect 
the essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Discussion

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although we have an obligation to provide 
reasons or bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit Court has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each pertinent aspect 
of the claim.  

In March 2002, the veteran filed his original claim for 
disability benefits, in which he claimed entitlement to 
service connection for asbestosis.  He was afforded a VA 
examination in August 2002, and later that month the RO 
issued a rating decision in which it awarded service 
connection for asbestosis.  At that time, a noncompensable 
rating was assigned, effective from March 2002.  The veteran 
was notified of that action, and he did not initiate an 
appeal. 

In August 2005, the veteran filed a claim seeking an 
increased rating for his asbestosis.  He was provided a VA 
examination in December 2005.  Following that examination, a 
rating decision was issued in February 2006.  At that time, 
the RO found CUE in the prior rating action of August 2002.  
The RO recharacterized the service-connected disability as 
"COPD and pulmonary emphysema," and retroactively awarded a 
30 percent evaluation for the disability.  The RO also found 
that the recent VA examination in December 2005 had revealed 
improvement in the veteran's respiratory symptomatology.  
Accordingly, a noncompensable evaluation was assigned 
effective from December 2005.

The Board notes that the veteran, in his notice of 
disagreement with the February 2006 rating, asserted that the 
RO's action in assigning a 30 percent evaluation followed by 
a 0 percent evaluation constituted an improper reduction in 
his compensation without following the procedure required by 
regulation for rating reductions.  

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.105(e).

The Court of Appeals for Veterans Claims has held that when 
VA reduces a veteran's disability rating without following 
the applicable regulations, the reduction is void ab initio, 
and will be set aside.  See Greyzck v. West, 12 Vet. App. 
288, 292 (1999).  The regulation at 38 C.F.R. § 3.105(e) 
provides that the reduction procedure must be followed only 
where"the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made 
. . . ."  However, in the present case, the veteran was not 
in receipt of any VA disability compensation prior to the 
RO's action in the February 2006 rating decision (which found 
CUE in the August 2002 decision), so there was no de facto 
reduction in benefits.  Moreover, the RO's action in February 
2006 was, in effect a staged rating, assigning the higher and 
lower ratings according to the medical evidence for each 
pertinent time period.  The Court has held that the 
assignment of a staged rating which includes a higher 
evaluation followed by a lower evaluation does not require 
application of the reduction notice rule.  O'Connell v. 
Nicholson, 21 Vet.App. 89 (2007).

Throughout the rating period on appeal, the veteran's COPD 
with pulmonary emphysema has been rated pursuant to 
Diagnostic Codes (DCs) 6603-6604.  

Under both Diagnostic Code 6603, concerning pulmonary 
emphysema, and DC 6604, for COPD, a 10 percent rating is 
afforded where the evidence demonstrates any of the 
following:

*	FEV-1 of 71 to 80 percent of predicted value;

*	FEV-1/FVC of 71 to 80 percent; or,

*	DLCO (SB) of 66 to 80 percent predicted.

In order to be entitled to the next-higher, 30 percent 
evaluation, the evidence must demonstrate any of the 
following:

*	FEV-1 of 56 to 70 percent of predicted value;

*	FEV-1/FVC of 56 to 70 percent; or,

*	DLCO (SB) of 56 to 65 percent predicted.

In order to be entitled to the next-higher, 60 percent 
evaluation, the evidence must demonstrate any of the 
following:

*	FEV-1 of 40 to 55 percent of predicted value;

*	FEV-1/FVC of 40 to 55 percent;

*	DLCO (SB) of 40 to 55 percent predicted; or,

*	Maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

Where the minimum schedular evaluation requires residuals and 
the Rating Schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31.  
Neither DC 6603 nor DC 6604 provides for a 0 percent 
evaluation.

In the present case, the competent medical evidence includes 
pulmonary function tests (PFTs) dated in August 2002, 
December 2005, and March 2007.  In the rating on appeal, the 
RO assigned a 30 percent rating in its CUE analysis, 
effective from March 2002, based upon the August 2002 PFT 
results showing FEV-1 of 81 percent, FEV-1/FVC of 61 percent, 
and DLCO (SB) of 133 percent.

From the date of the December 2005 PFT, the RO assigned a 
zero percent rating, based upon the test results then showing 
FEV-1 of 90 percent of predicted value; FEV-1/FVC of 91 
percent; and DLCO (SB) 88 percent predicted.

The most recent PFT results, from March 2007, showed FEV-1 of 
84 percent of predicted value; FEV-1/FVC of 102 percent; and 
DLCO (SB) 95 percent predicted.

These more recent tests do not contain findings consistent 
with the criteria for a compensable rating under Diagnostic 
Code 6603 or 6604. 

The Board has reviewed the other competent evidence of 
record, to include a VA respiratory examination conducted in 
December 2005.  At that time, the veteran denied cough and 
further denied any sputum in the morning.  He reported having 
spells of breathlessness, but suffered no significant 
incapacitation and had not ever been put on bed rest by a 
physician.  Objectively, the anterior chest cage was slightly 
hyper-resonant, bilaterally, and less so in the posterior 
chest cage.  There was no increased dullness in the bases.  
Initially, the examiner heard expiratory wheezes, but they 
disappeared after forced cough.  There were no rales, 
rhonchi, or rubs.  There was also no dyspnea at rest.  No 
objective dyspnea was noted when the veteran walked down the 
hallway, though subjective dyspnea was noted when the he was 
lying flat on the examination table.  We also note private 
records dated in 2006 from Intermountain Health Care, which 
indicate complaints of shortness of breath and dull chest 
pain but do not satisfy the criteria for a higher evaluation.   

With regard to the Fenderson/Hart caselaw on staged ratings, 
the Board notes that the present decision upholds the RO's 
well-analyzed staging of the disability evaluation in this 
matter, and there is no additional evidence to warrant re-
staging at this time. 

In summary, there is no support for a rating in excess of 30 
percent for the veteran's COPD and pulmonary emphysema from 
the initial date of the grant of service connection in March 
2002, or for a rating in excess of 0 percent for any time 
period on or after the date of the December 2005 examination.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent from 
March 12, 2002, to December 19, 2005, for for chronic 
obstructive pulmonary disease (COPD) with pulmonary emphysema 
is denied.

Entitlement to a compensable rating for COPD with pulmonary 
emphysema, from December 20, 2005, is denied.



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


